                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


NAZ, LLC                                                           CIVIL ACTION

VERSUS                                                             NO. 17-2882

PHILIPS HEALTHCARE, A DIVISION                                    SECTION: M (4)
OF PHILIPS ELECTRONICS NORTH
AMERICA CORPORATION


                                    ORDER & REASONS
       Before the Court is defendant Philips Healthcare (“Philips”), a Division of Philips

Electronics North America Corporation’s motion for partial summary judgment regarding

prescription of plaintiffs’ Louisiana Products Liability Act (“LPLA”) claim, R. Doc. 139, to

which plaintiffs NAZ, LLC (“NAZ”) and Advanced Neurodiagnostic Center, Inc. (“Ad Neuro”)

(collectively “Plaintiffs”) respond in opposition, R. Doc. 193, and in support of which Philips

replies, R. Doc. 210; Philips’ motion for partial summary judgment regarding prescription of

Plaintiffs’ redhibition claims, R. Doc. 160, to which Plaintiffs respond in opposition, R. Doc.

196, and in support of which Philips replies, R. Doc. 206; Philips’ motion for partial summary

judgment regarding the preclusive effects of the application of the LPLA and Louisiana

redhibition law, R. Doc. 163, to which Plaintiffs respond in opposition, R. Doc. 195, and in

support of which Philips replies, R. Doc. 208; Philips’ motion to strike Plaintiffs’ jury demand,

R. Doc. 141, to which Plaintiffs respond in opposition, R. Doc. 187, and in support of which

Philips replies, R. Doc. 191; and Plaintiffs’ appeal of the Magistrate Judge’s decision denying

their motion for leave to file a second amended complaint, R. Doc. 180, to which Philips

responds in opposition, R. Doc. 199, and in support of which Plaintiffs reply, R. Doc. 213.

Having considered the parties’ memoranda and the applicable law, the Court issues this Order &

Reasons.
I.      BACKGROUND

        This litigation arises from a medical facility’s purchase of allegedly faulty MRI

equipment,1 the manufacturer’s allegedly faulty installation and service of the MRI equipment,

as well as its failure to provide the purchaser with the “complete package,” including the

hardware and software components that should have been delivered when the MRI equipment

was installed.

        NAZ owns a medical facility at 2909 Kingman Street in Metairie, Louisiana (“medical

facility”).2   Ad Neuro is the operational entity whose employees operate the diagnostic

equipment and service and treat the patients who undergo diagnostic testing.3 The medical

facility was renovated to expand the existing medical center with the addition of a state-of-the-art

neuroscience center and ambulatory surgery center.4 Dr. Morteza Shamsnia, as principal of NAZ

and Ad Neuro, researched MRI equipment for the neuroscience center and eventually chose the

Ingenia 3.0T Omega MRI neurological complete package manufactured and sold by Philips,

which designs, manufactures, tests, markets, sells, installs, and services medical and diagnostic

equipment.5

        In December 2011, Dr. Shamsnia, on behalf of NAZ and Ad Neuro, signed a quote

document which set forth the price and components, packages and services Philips promised to

deliver (“Revision 10”).6 Plaintiffs allege that Dr. Shamsnia made a counteroffer to Philips’

quote by adding that the purchase and acceptance of the terms and conditions were contingent

upon Philips’ providing financing for the purchase of the MRI equipment with a 3.9% interest



        1
          MRI, or magnetic resonance imaging, is non-invasive imaging technology that, using a large magnet and
radio waves, produces three-dimensional detailed anatomical images or organs and structures inside the body.
        2
          R. Doc. 47 at 1.
        3
          Id. at 1-2.
        4
          Id. at 2.
        5
          Id. at 2 & 11.
        6
          Id. at 3.

                                                      2
rate.7 Philips never signed Revision 10, and Plaintiffs allege that negotiations were ongoing

regarding the terms and conditions of the sale.8

       Moreover, Plaintiffs allege that Phillips misrepresented that it had the authority to offer

the financing terms required by Dr. Shamsnia.9 In particular, Plaintiffs allege they learned that

Philips and its alleged financing entity, Philips Medical Capital (“PMC”), were wholly separate

entities, and that PMC had sole control of any financing agreement related to the sale of the MRI

equipment, in August 2016 when PMC placed them in default of their loan.10

       In May 2012, Philips sent another quote to Dr. Shamsnia, with effective dates of May 4

to June 28, 2012 (“Revision 12”).11 According to Plaintiffs, Dr. Shamsnia signed the second

page of Revision 12 on May 18, 2012, as instructed by Philips, to reiterate his acceptance of

certain price and financing terms.12 Dr. Shamsnia wrote on page 2 of Revision 12: “Approve the

purchase price of $1,679,661.37 per our previous agreement with one year service contract

included. The purchase financed by Philips financial per previous agreement.”13 Plaintiffs

contend that this note constituted a counteroffer to Revision 12.14 Plaintiffs allege that Philips

never discussed its standard “Terms and Conditions of Sale” with Dr. Shamsnia, and he never

agreed to bind Plaintiffs thereto.15 Dr. Shamsnia later confirmed to Philips that he wanted to

purchase a service contract as a part of the sale of the MRI equipment.16

       Plaintiffs allege that, notwithstanding the ongoing communications and negotiations

surrounding the terms and conditions of the sale, Plaintiffs and Philips agreed that Philips would



       7
         Id.
       8
         Id.
       9
         Id. at 3-4.
       10
          Id. at 4.
       11
          Id.
       12
          Id. at 4.
       13
          R. Doc. 139-9 at 2.
       14
          R. Doc. 193 at 5.
       15
          R. Doc. 47 at 4.
       16
          R. Doc. 193 at 6-7.

                                                   3
deliver the MRI equipment to Plaintiffs.17 Dr. Shamsnia, on Plaintiffs’ behalf, agreed to follow

the Philips experts’ instructions and recommendations regarding installation and services.18

Prior to installation of the MRI equipment, the medical facility and the room that were to house

the MRI equipment had to be modeled and constructed according to the Philips experts’ plans

and specifications.19 Plaintiffs began to prepare the second floor of the medical facility to house

the MRI equipment.20 However, Philips informed Dr. Shamsnia that, due to vehicular movement

in the medical facility’s parking lot below, the MRI equipment would have to be located on the

third floor.21 Plaintiffs allege that additional costs were incurred to prepare the third floor of the

medical facility for the MRI equipment, and that Philips asserted that redesigned, special pads

were sufficient to eliminate Plaintiffs’ concerns regarding vibration.22

       On December 22, 2014, Philips’ team released the MRI equipment to NAZ and Ad

Neuro, representing that it was safe for patient use.23 At that time, Philips began to request

monthly payments on the MRI package.24 Dr. Shamsnia, on behalf of NAZ, began making

payments to PMC.25 Plaintiffs hired a board-certified MRI technician, who was sent to Philips’

headquarters in Cleveland, Ohio, to receive training on the Ingenia 3.0T Omega MRI before

commencing use of the MRI equipment.26

       On January 5, 2015, Plaintiffs began using the MRI equipment on patients and

volunteers.27 On January 12, 2015, the MRI technician noted improper signals during calibration

of the machine as well as gaps and separation of the covers on the MRI equipment.28

       17
          R. Doc. 47 at 5.
       18
          Id.
       19
          Id.
       20
          Id.
       21
          Id.
       22
          Id. at 5-6.
       23
          Id. at 6.
       24
          Id.
       25
          Id.
       26
          Id. at 7.
       27
          Id.
       28
          Id.

                                                  4
Immediately, she notified Philips’ engineers.29       That afternoon, a Philips engineer made a site

visit and noticed these changes.30 When the engineer opened the bottom cover of the MRI

equipment, he found a significant and clear shift and sliding of the vibration pads from their

originally-installed location.31 The MRI equipment was inoperable and service was required to

render it safe for operation.32

        Plaintiffs then tendered the MRI equipment back to Philips for modifications and

repairs.33 On January 13, 2015, Philips’ senior engineers arrived at the medical facility and

discovered that the MRI equipment had moved inches from where Philips’ engineers had

originally installed it.34 The engineers inquired about the possibility of an earthquake as the

explanation for the movement.35 After inspecting the MRI equipment, the engineers evacuated

the facility based on their concern that the MRI equipment might explode.36              They then

“quenched” the MRI equipment, a process involving de-energizing the MRI equipment and

discharging it of all helium gas; the helium was released through a vent pipe on the roof.37 The

MRI equipment was completely inoperable.38

        Two days later, one of Plaintiffs’ employees discovered that water from the prior night’s

heavy rainfall had entered through the roof and flooded the floors, walls, and ceiling of the MRI

room, as well as the floors of the surrounding rooms.39           Plaintiffs allege that, during the

quenching process, Philips’ engineers caused an opening in the roof through which the water




        29
           Id.
        30
           Id.
        31
           Id.
        32
           Id.
        33
           Id.
        34
           Id.
        35
           Id.
        36
           Id. at 7-8.
        37
           Id. at 8.
        38
           Id.
        39
           Id.

                                                  5
entered the medical facility.40 Plaintiffs allege that they paid $850,000 to repair the property

damage.41

       Plaintiffs allege that they had to hire their own experts at their own expense to determine

the cause of the MRI equipment’s malfunction because Philips’ experts could not do so.42

Plaintiffs’ experts allegedly determined that the cause of the malfunction was the movement of

the MRI equipment in normal operation because the support system for the MRI equipment was

supposedly inadequate, which caused the approximately 4,600 kilogram (10,000-plus pound)

magnet to move while the MRI equipment was being used.43              After being notified of the

Plaintiffs experts’ analysis, Philips allegedly admitted that the support system was inadequate.44

       Plaintiffs claim that Philips agreed to uninstall and reinstall the MRI equipment.45

Plaintiffs allege that the parties agreed that this remedial work was subject to the oversight,

direction, control, and approval of Philips’ engineers and done according to Philips’

specifications and modifications.46 The work included additional modifications to the door and

the room in which the MRI equipment was housed.47 Plaintiffs allege that, given the continuing

inspections, troubleshooting, repairs, reinstallation, and testing, the MRI equipment was not re-

activated until after April 2016, and at that time Plaintiffs discovered that the computer software

and hardware package – components of the “complete package” – that should have been installed

with the MRI equipment had not been installed.48 Because the computer package was allegedly

central to Plaintiffs’ agreement to purchase the MRI equipment from Philips at the particular




       40
          Id.
       41
          Id.
       42
          Id.
       43
          Id. at 8-9 & 13.
       44
          Id. at 9.
       45
          Id.
       46
          Id.
       47
          Id.
       48
          Id. at 9-10.

                                                 6
price agreed upon, and because the computer package still has not been delivered, Plaintiffs

claim that Philips has failed to deliver the complete MRI package they purchased.49

       To operate the MRI equipment for clinical use, Philips required NAZ and Ad Neuro to

complete advanced training, which did not occur until after May 2016.50 Certification for

clinical use of the MRI equipment by the American College of Radiology was not obtained until

August 2016.51       Plaintiffs further allege that, due to the continuous repair, modification,

reinstallation and redelivery of the MRI equipment, along with the structural alterations to the

building caused by Philips’ actions, they have been unable to compete construction, installation,

and the process of obtaining permits and governmental agency approvals for the operation of the

ambulatory surgery centers in the facility, which has resulted in loss of use and profits.52

         On April 4, 2017, NAZ filed this suit against Philips, alleging gross fault (because, as a

manufacturer of highly complex medical diagnostic equipment, Philips should be held to a

heightened standard of care from which Philips grossly deviated) and several breach-of-contract

causes of action: breach of obligation to provide a complete system that would fit NAZ’s

particular purposes, of which Philips was aware, in violation of Louisiana Civil Code article

2524; bad faith breach of contract in violation of Louisiana Civil Code article 1997; bad faith

seller in redhibition in violation of Louisiana Civil Code article 2520; failure to make timely

delivery in violation of Louisiana Civil Code article 2485; and breach of installation and service

agreements.53 NAZ seeks to recover various items of damages.54

       On June 12, 2017, Philips moved for a more definitive statement regarding NAZ, LLC’s

members’ identities to determine subject-matter jurisdiction.55 Philips also moved to dismiss any

       49
          Id. at 10.
       50
          Id. at 14.
       51
          Id.
       52
          Id. at 10 & 14-15.
       53
          R. Doc. 1.
       54
          Id.
       55
          R. Doc. 11.

                                                  7
claims arising from an alleged contract of sale, and alternatively sought a more definite statement

of those claims.56 On July 26, 2017, the Court granted the motion in part, ordering NAZ to

amend the complaint to identify the citizenship of its members, but the Court denied the motion

insofar as Philips sought to dismiss the breach-of-contract claims and sought a more definite

statement.57

        On September 1, 2017, NAZ filed a supplemental motion for leave to file an amended

complaint, seeking to correct the jurisdictional allegations as to its members, add Dr. Shamsnia

and Ad Neuro as plaintiffs, demand a jury trial, and assert claims for fraud, fraudulent

inducement, and violations of the Louisiana Unfair Trade Practices Act (“LUTPA”) against

Philips.58     NAZ’s fraud, fraudulent inducement, and LUTPA claims were premised on

allegations that Philips did not disclose that the MRI equipment was sold by Philips to PMC and

then sold or leased to NAZ, and that this non-disclosure of “material” information was intended

to induce Dr. Shamsnia into using PMC to finance the purchase of the MRI equipment.59 The

Magistrate Judge granted the motion as to adding Ad Neuro as a plaintiff, and denied the motion

as to adding Dr. Shamsnia as a plaintiff.60 Further, the Magistrate Judge denied the motion as to

adding claims for fraud, fraudulent inducement, and violations of LUTPA against Philips finding

that NAZ failed to show how the alleged omission caused any harm and that NAZ failed to

allege facts with particularity showing that Philips intended to defraud NAZ.61

        On November 2, 2017, Plaintiffs filed their first amended complaint.62                 Thereafter,

Philips moved for judgment on the pleadings, or alternatively, summary judgment, as to

        56
             Id.
        57
             R. Doc. 25.
          58
              R. Doc. 36. Previously, on August 3, 2017, NAZ had filed a motion for leave to file an amended
complaint, R. Doc. 27, which the Magistrate Judge denied as moot after NAZ filed the supplemental motion for
leave to file an amended complaint, R. Doc. 37.
          59
             R. Doc. 45 at 10.
          60
             Id. at 7-9.
          61
             Id. at 12-13.
          62
             R. Doc. 47.

                                                     8
plaintiffs’ $850,000 claim for property damage arising from the allegedly faulty repair of the

MRI equipment.63 Philips argued that Plaintiffs’ property damage claim arises under the LPLA

and is prescribed.64 Philips also moved to dismiss Plaintiffs’ claims for punitive, exemplary,

non-pecuniary, and economic loss damages.65         The Court denied Philips’ motion seeking

dismissal of the property damage claim; granted Philips’ motion seeking dismissal of Plaintiffs’

claims for punitive, exemplary, and non-pecuniary damages; and denied Philips’ motion to

dismiss Plaintiff’s claims for economic loss damages.66

       On May 4, 2018, Plaintiffs filed a motion for leave to file a second amended complaint,

again seeking to assert claims for fraud, fraudulent inducement, fraud by silence, and violations

of LUTPA.67 These fraud-based claims concerned Revision 12.68 Plaintiffs’ purported second

amended complaint alleges that, on May 14, 2012, Philips sent Revision 12 to Dr. Shamsnia,

without explaining that items were removed from Revision 12 that had been included in Revision

10, and requiring him to sign Revision 12 while he was travelling.69 Plaintiffs allege that it was

difficult for Dr. Shamsnia to compare Revision 10 with Revision 12 to ascertain the differences

because the documents are approximately 50 pages each.70          The Magistrate Judge denied

Plaintiffs’ motion, finding that the fraud-based claims, including the LUTPA claim, in the

purported second amended complaint are futile.71 The Magistrate Judge reasoned that Philips

did not attempt to defraud Plaintiffs because Dr. Shamsnia had the full copies of Revision 10 and

Revision 12 that he could have read and compared to discover the differences.72 Plaintiffs



       63
          R. Doc. 51.
       64
          R. Doc. 51-1.
       65
          R. Doc. 61.
       66
          R. Doc. 90.
       67
          R. Doc. 101.
       68
          R. Doc. 101-3 at 16-21.
       69
          Id.
       70
          Id.
       71
          R. Doc. 156 at 7-8.
       72
          Id.

                                                9
appealed the Magistrate Judge’s denial of their motion for leave to file the second amended

complaint, arguing that the purported fraud-based claims involving Revision 12 are not futile and

that the Magistrate Judge erred by considering material outside of the proposed amended

complaint.73

         Between August 21, 2018, and September 4, 2018, Philips filed several motions,

including three motions for summary judgment concerning Plaintiffs’ redhibition claims and the

application of the LPLA, and a motion to strike Plaintiffs’ jury demand on the grounds that

Plaintiffs contractually waived their right to a jury trial.74

II.      LAW & ANALYSIS

         a. Philips’ Motions for Summary Judgment (R. Docs. 139, 160 & 163)

         Philips filed three motions for summary judgment. Philips moves for summary judgment

on Plaintiffs’ property damage claim, arguing that the claim is governed by the LPLA, and is

prescribed.75 Philips also moves for summary judgment on Plaintiffs’ redhibition claim, arguing

that it is prescribed.76 Finally, Philips argues that all of the claims raised in Plaintiffs’ first

amended complaint, except for the breach-of-contract claim related to the computer software and

hardware and bad faith breach-of-contract claim, are subsumed by the LPLA or redhibition law,

and thus, are prescribed.77 As to the bad faith breach-of-contract claim, Philips argues that there

is no evidence of its acting in bad faith.78




         73
            R. Doc. 180.
         74
            R. Doc. 139, 141, 160 & 163.
         75
            R. Doc. 139.
         76
            R. Doc. 160.
         77
            R. Doc. 163. Philips’ arguments related to the LPLA depend upon whether the parties entered into a
written contract and what the terms of that contract were. The determination of that issue affects how the Court
views Philips’ motions for summary judgment related to the application of the LPLA.
         78
            Id.

                                                         10
           (i)     Summary Judgment Standard

       Summary judgment is proper “if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no genuine issue as

to any material fact and that the moving party is entitled to a judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)). “Rule 56(c)

mandates the entry of summary judgment, after adequate time for discovery and upon motion,

against a party who fails to make a showing sufficient to establish the existence of an element

essential to that party’s case, and on which the party will bear the burden of proof at trial.” Id. A

party moving for summary judgment bears the initial burden of demonstrating the basis for

summary judgment and identifying those portions of the record, discovery, and any affidavits

supporting the conclusion that there is no genuine issue of material fact. Id. at 323. If the

moving party meets that burden, then the nonmoving party must use evidence cognizable under

Rule 56 to demonstrate the existence of a genuine issue of material fact. Id. at 324.

       A genuine issue of material fact exists if a reasonable jury could return a verdict for the

nonmoving party.     See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1996).             The

substantive law identifies which facts are material. Id. Material facts are not genuinely disputed

when a rational trier of fact could not find for the nonmoving party upon a review of the record

taken as a whole. See Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986); Equal Emp’t Opportunity Comm’n v. Simbaki, Ltd., 767 F.3d 475, 481 (5th Cir. 2014).

“[U]nsubstantiated assertions,” “conclusory allegations,” and merely colorable factual bases are

insufficient to defeat a motion for summary judgment. See Anderson, 477 U.S. at 249-50;

Hopper v. Frank, 16 F.3d 92, 97 (5th Cir. 1994). In ruling on a summary judgment motion, a

court may not resolve credibility issues or weigh evidence. See Delta & Pine Land Co. v.

Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008). Furthermore, a court



                                                 11
must assess the evidence, review the facts, and draw any appropriate inferences based on the

evidence in the light most favorable to the party opposing summary judgment. See Tolan v.

Cotton, 572 U.S. 650, __, 134 S. Ct. 1861, 1866 (2014); Daniels v. City of Arlington, 246 F.3d

500, 502 (5th Cir. 2001).     Yet, a court only draws reasonable inferences in favor of the

nonmovant “when there is an actual controversy, that is, when both parties have submitted

evidence of contradictory facts.” Little Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en

banc) (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990)). Nor must the court

consider uncited evidence in the record. Fed. R. Civ. P. 56(c)(3).

       After the movant demonstrates the absence of a genuine dispute, the nonmovant must

articulate specific facts and point to supporting, competent evidence that may be presented in a

form admissible at trial. See Lynch Props., Inc. v. Potomac Ins. Co. of Ill., 140 F.3d 622, 625

(5th Cir. 1998); Fed. R. Civ. P. 56(c)(1)(A) & (c)(2). Such facts must create more than “some

metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. When the nonmovant

will bear the burden of proof at trial on the dispositive issue, the moving party may simply point

to insufficient admissible evidence to establish an essential element of the nonmovant’s claim in

order to satisfy its summary judgment burden. See Celotex, 477 U.S. at 322-25; Fed. R. Civ. P.

56(c)(B). Unless there is a genuine issue for trial that could support a judgment in favor of the

nonmovant, summary judgment must be granted. See Little, 37 F.3d at 1075-76.

           (ii)   Prescription of LPLA Claim Related to Property Damage (R. Doc. 139)

       Philips moves for summary judgment on Plaintiffs’ claim related to the property damage

sustained by the medical facility after the rain storm in January 2015, which claim Philips

contends is encompassed by the LPLA. Philips characterizes Plaintiffs’ claim as arising from the

alleged movement of the MRI equipment after it was installed, which allowed for water to enter




                                               12
the building resulting in the damages.79 Philips argues that, when viewed in this manner,

Plaintiffs’ allegations frame an LPLA claim in that the use of the MRI equipment resulted in

damage to the building.80        Philips further argues that, because the movement of the MRI

equipment was discovered on January 12, 2015, and Plaintiffs filed their lawsuit more than a

year later, on April 4, 2017, Plaintiffs’ property damage claim is prescribed.81

       Plaintiffs respond that their property damage claim is not an LPLA claim arising from the

sale and use of the MRI equipment, but rather a breach-of-contract claim arising from the Philips

engineers’ allegedly faulty repair of the MRI equipment.82 Plaintiffs argue that the Philips

engineers’ repair of the MRI equipment in January 2015 was performed pursuant to a separate

agreement that was neither a warranty nor service agreement entered as part of the initial sale.83

       In that vein, Plaintiffs argue that the originating sale, or contract to sell the MRI package,

was formed on December 30, 2011, when Dr. Shamsnia and Philips agreed on the price and the

thing, and the date on which Dr. Shamsnia signed Revision 10.84 Revision 10 had attached to it

Philips’ standard “Terms and Conditions of Sale,” which includes a product warranty.85

However, Plaintiffs argue that Dr. Shamsnia’s signature to Revision 10 signified only Plaintiffs’

agreement to the scope and price of the MRI package and did not bind Plaintiffs to Philips’

standard terms and conditions.86 Plaintiffs further argue that Dr. Shamsnia did not agree to bind

Plaintiffs to Philips’ terms and conditions by signing page 2 of Revision 12, although the

document states that it is subject to Philips’ standard “Terms and Conditions of Sale,” because

Dr. Shamsnia expressly denoted that his assent was subject to Plaintiffs’ prior agreement with


       79
          R. Doc. 139-1 at 12.
       80
          Id.
       81
          Id. at 12-13.
       82
          R. Doc. 193 at 8-9 & 11-12.
       83
          Id. at 11-12.
       84
          R. Doc. 193 at 14 & R. Doc. 139-5 at 38.
       85
          Id. at 40.
       86
          R. Doc. 193 at 2 & 14.

                                                     13
Philips.87 Thus, Plaintiffs argue that the work Philips did on the MRI equipment in January 2015

was not done pursuant to a warranty as a part of the sale, but was done pursuant to a separate

service agreement the parties entered.88 Therefore, Plaintiffs insist that their property damage

claim arises from Philips’ breach of that alleged separate service agreement as a result of the

Philips engineers’ defective work, and thus their claim does not arise under the LPLA.89

       Philips previously raised in its motion for judgment on the pleadings, or alternatively,

motion for summary judgment on Plaintiffs’ property damage claim, the same argument it puts

forth in the pending motion for summary judgment.90 In ruling on that motion, the Court

explained the applicable law as follows:

               The LPLA provides “the exclusive theories of liability for manufacturers
       for damage caused by their products.” La. Rev. Stat. § 9:2800.52. “Damage” is
       defined as “all damage caused by a product, including survival and wrongful
       death damages, for which Civil Code Articles 2315, 2315.1, and 2315.2 allow
       recovery,” including “damage to the product itself and economic loss arising from
       a deficiency in or loss of use of the product only to the extent that Chapter 9 of
       Title VII of Book III of the Civil Code, entitled ‘Redhibition,’ does not allow
       recovery for such damage or economic loss,” and excluding attorneys’ fees. La.
       Rev. Stat. § 9:2800.53(5). In other words, a plaintiff must bring an action under
       the LPLA to recover all damages caused by a product, except for damage to the
       product itself and economic loss sought under the Chapter 9 Redhibition articles.
       See generally John Kennedy, A Primer on the Louisiana Products Liability Act,
       49 La. L. Rev. 565 (1989). Grappling with the plain language of the statute and
       comments to the Civil Code, courts have struggled to define the scope of this
       carve-out. See, e.g., C-Innovation, LLC v. Norddeutsche Seekabelewerke GMBH,
       No. 10-4441, 2013 WL 990026, at *4-5 (E.D. La. Mar. 13, 2013); Hollybrook
       Cottonseed Processing, LLC v. Carver, Inc. (Hollybrook I), No. 09-0750, 2010
       WL 892869, at *6-8 (W.D. La. Mar. 11, 2010). Nevertheless, there is a consensus
       that the LPLA does not preclude a redhibitory action against the manufacturer
       seeking economic loss damages. See, e.g., Am. Home Assurance Co. v.
       Oceaneering Int’l, Inc., 609 F. App’x 171, 176-78 (5th Cir. 2015); Chevron USA,
       Inc. v. Aker Maritime, Inc., 604 F.3d 888, 900 (5th Cir. 2010); Hollybrook
       Cottonseed Processing, LLC v. Carver, Inc. (Hollybrook II), No. 09-0750, 2010
       WL 2195685, at *4-5 (W.D. La. May 28, 2010); Hollybrook I, 2010 WL 892869,

       87
          R. Doc. 193 at 14 & R. Doc. 139-9 at 2.
       88
          Id. at 10-14.
       89
          Id.
       90
          See R. Doc. 51.

                                                    14
at *6-7; Aucoin v. S. Quality Homes, LLC, 2007-1014, p. 7 n.8 (La. 2/26/08); 984
So. 2d 685, 691 n.8.

         Where a plaintiff seeks to recover against the manufacturer for damages
other than economic loss in redhibition, the cause of the damage determines the
LPLA’s preclusive effect. Hollybrook II, 2010 WL 2195685, at *4; see also
Hollybrook I, 2010 WL 892869, at *7. Where a plaintiff does not seek damages
caused by the product itself, but, rather, seeks damages based on contractual
obligations beyond the scope of the express or implied warranty for redhibition,
courts have found that the LPLA does not preclude such an action. See, e.g., C-
Innovation LLC, 2013 WL 990026, at *6-7 (denying a motion to dismiss a fraud-
based contractual claim against the manufacturer, reasoning that “[t]he economic
damages C-Innovation is seeking are not by virtue of an action in redhibition and
are not caused by the product itself”); Jack B. Harper Contractor, Inc. v. United
Fiberglass of Am., Inc. (Harper II), No. 11-20, 2013 WL 12238500, at *2, *7
(E.D. La. Jan. 30, 2013) (noting that the jury found the manufacturer liable for
breach of a contractual obligation to provide installation instructions in addition to
liability under two prongs of the LPLA); Jack B. Harper Contractor, Inc. v.
United Fiberglass of Am., Inc. (Harper I), No. 11-20, 2012 WL 2087394, at *2
(E.D. La. June 8, 2012) (denying summary judgment due to “an issue of fact as to
whether Harper’s claims fall solely within the LPLA”); Hollybrook I, 2010 WL
892869, at *7 (granting summary judgment in the defendant’s favor on breach of
contract claims arising from allegedly defective equipment, but denying
defendant’s request for summary judgment as to plaintiff’s claims sounding in
contract, where the contract called for providing equipment to process a certain
daily capacity of cottonseed, as well as “certain engineering, repair, and training
services”), accord Hollybrook II, 2010 WL 2195685, at *3 (clarifying that the
court in Hollybrook I found “that the LPLA precludes Hollybrook’s general
breach of contract claims to the extent they seek damages caused by Carver’s
products”) (emphasis added).

        To determine whether the LPLA bars a particular breach of contract cause
of action, the focus is on whether the plaintiff alleges that the damage was caused
by the manufacturer’s product:

       While the exclusivity provision of the LPLA leaves no doubt
       breach of contract claims against manufacturers for damages
       caused by their products are subsumed by the LPLA, in cases
       where a specific part of the injury is caused only by the breach of
       contract, and not by the product itself, a buyer might be able to
       bring both types of claims against a manufacturer. . . . [I]n the
       limited circumstances where a buyer sues a manufacturer for
       economic damages not covered in redhibition and not caused by
       the product itself, it may bring a breach of contract claim for those
       damages, on its own or in addition to a claim for other damages
       under the LPLA or redhibition.

                                         15
       Hollybrook I, 2010 WL 892869, at *7. Thus, when the source of damage is not
       the product itself but, for instance, a fraudulent misrepresentation made by the
       manufacturer, or a failure to provide services in breach of a contract separate and
       apart from the contract of sale, a plaintiff may bring this distinct claim alongside
       or independently from an LPLA claim. See C-Innovation, LLC, 2013 WL
       990026, at *6-7; Hollybrook I, 2010 WL 892869, at *7. In this context, the LPLA
       has not precluded a breach of a contract to provide repairs, nor a claim for
       negligent repair against a manufacturer that would be vicariously liable for its
       employees’ negligent repair. Hollybrook I, 2010 WL 892869, at *7; see Debose
       v. Sam’s East, Inc., No. 09-05, 2010 WL 11468975, at *1-2, *4 n.1 (M.D. La.
       Sept. 3, 2010).

               On the other hand, when damage is caused by the product, the LPLA
       applies to preclude all actions (besides the Chapter 9 carve-out), regardless of the
       theory of liability. Hollybrook II, 2010 WL 2195685, at *4-5; see also Am.
       Zurich Ins. Co. v. Caterpillar, Inc., 2012-270, pp. 6-7 (La. App. 3 Cir. 10/3/12);
       99 So. 3d 739, 743-44 (holding that the LPLA precluded a breach of contract
       claim where “no claim relative to the service contract . . . would withstand
       distinction from a straight-forward defective product claim”). In this context, the
       LPLA has precluded claims for breach of contract and negligent repair. Stroderd
       v. Yamaha Motor Corp., U.S.A., No. 04-3040, 2005 WL 2037419, at *2 (E.D. La.
       Aug. 4, 2005). Moreover, the buyer may not recover damage to other property
       besides the product itself that was caused by the defective product. Chevron USA,
       Inc., 604 F.3d at 900-01.91
       Applying this law to the instant suit, the Court denied Philips’ motion for judgment on

the pleadings, or alternatively, for summary judgment, observing that Plaintiffs alleged that their

property damage was caused by the Philips engineers’ breach of their obligation to repair the

MRI equipment under a service agreement that was “separate and apart from the contract of sale

and redhibitory warranty.”92 Thus, the Court held that Plaintiffs’ property damage claim was not

subsumed by the LPLA because Plaintiffs alleged that “it was not the MRI alone that caused the

Plaintiffs to sustain water damage.”93 The Court further noted that it was “premature to consider

summary judgment where the parties dispute the existence of a contract.”94



       91
          R. Doc. 90 at 19-23 (footnotes omitted).
       92
          Id. at 26.
       93
          Id. at 28.
       94
          Id.

                                                     16
       At this time, there are outstanding issues of material fact that preclude summary

judgment on Philips’ assertion that Plaintiffs’ property damage claim arises under the LPLA and

is prescribed. First, there is a dispute as to the cause of the property damage. Philips argues that

the property damage was caused by the movement of the MRI equipment during use, which

allowed for water to enter the building.95 Plaintiffs, on the other hand, contend that the property

damage was caused by the Philips engineers’ improperly performing the quenching process,

which caused a hole in the roof that allowed water to enter the building.96 Second, there is a

dispute as to whether the quenching process was performed under a warranty attending the sale

or under a separate service agreement confected after the initial sale. If Philips is correct that the

damage was caused by the movement of the MRI equipment during use and that the repair work

was done pursuant to a warranty flowing from the sale, then the LPLA would apply. However, if

Plaintiffs are correct that the damage was caused by the engineers’ actions during the quenching

process and the work was performed pursuant to a separate service agreement, then the LPLA

does not apply. Due to these disputed issue of material fact, Philips’ motion for summary

judgment regarding the prescription of Plaintiffs’ “LPLA claim” related to the property damage

is DENIED.

            (iii)   Prescription of Redhibition Claim (R. Doc. 160)

       Philips argues that Plaintiffs’ redhibition claim has prescribed because Philips tendered

the MRI equipment back to Plaintiffs on February 26, 2016, after the repair, and that Plaintiffs

filed suit more than a year later, on April 4, 2017.97 Plaintiffs argue that their redhibition claim

has not prescribed because they did not discover that the MRI equipment was not properly

repaired until sometime after April 4, 2016.98 Plaintiffs also assert that the MRI equipment was


       95
          R. Doc. 139-1 at 12.
       96
          R. Doc. 47 at 8.
       97
          R. Doc. 160-1 at 6-7.
       98
          R. Doc. 196 at 5-6.

                                                 17
not employed in clinical use until after April 4, 2016, due to Philips’ failure to deliver the

extended workstation.99

       Under Louisiana law, a “seller warrants [a] buyer against redhibitory defects, or vices, in

the thing sold.” La. Civ. Code art. 2520. A seller that manufactures the thing it sells, such as

Philips, is deemed to know that the thing it sells has a redhibitory defect. La. Civ. Code art.

2545. Prescription for a seller that is deemed to know of a redhibitory defect runs “one year

from the day the defect was discovered by the buyer.” La. Civ. Code art. 2534(B). However,

“prescription is interrupted when the seller accepts the thing for repairs and commences anew

from the day [it] tenders [the thing] back to the buyer or notifies the buyer of [its] refusal or

inability to make the required repairs.” La. Civ. Code art. 2534(C). “[I]f the repair attempt is

believed to have corrected the redhibitory defect, the prescription in favor of the seller does not

begin to run again until the defects reappear and are discovered to be such by the buyer.” Brown

v. Dauzat, 157 So. 2d 570, 574 (La. App. 1963) (citing Hermeling v. Whitmore, 140 So. 2d 257

(La. App. 1961)); see also Panagiotis v. Gauthier-Matherne Homes, Ltd., 571 So. 2d 881, 883

(La. App. 1990) (same); McKneely v. Don Coleman Const. Co., Inc., 441 So. 2d 497, 499 (La.

App. 1983) (same). “The burden of proof is normally on the party pleading prescription;

however, if on the face of the petition it appears that prescription has run ... the burden shifts to

the plaintiff to prove a suspension or interruption of the prescriptive period.” Younger v.

Marshall Indus., Inc., 618 So. 2d 866, 869 (La. 1993).

       Philips tendered the MRI equipment back to Plaintiffs on February 26, 2016, and

Plaintiffs filed suit more than a year later. Thus, it appears on the face of the complaint that

prescription has run. As a result, Plaintiffs have the burden of proving that it has not. Plaintiffs

have carried their burden by establishing that there are disputed issues of material fact regarding



       99
            Id.

                                                 18
when the alleged redhibitory defect reappeared and when Plaintiffs discovered that Philips did

not fix the problem. First, Plaintiffs’ purported expert in material sciences, Dr. Thomas L. Read,

stated in his affidavit that the MRI equipment has never been properly repaired in terms of

movement and is still not fit for its intended use.100 In addition, on November 13, 2017, and

January 12, 2018 (dates after this suit was filed), Plaintiffs requested that Philips provide service

on the MRI equipment because Plaintiffs think it is still moving.101 Philips contends that the

MRI equipment is fit for its intended use and Plaintiffs have used it to conduct MRI exams.102

The question of when Plaintiffs discovered that Philips’ repair did not fix the alleged redhibitory

defect, so as to commence the running of prescription anew, is a factual issue that cannot be

resolved on a motion for summary judgment. Therefore, Philips’ motion for summary judgment

regarding Plaintiffs’ redhibition claim is DENIED.

             (iv)   Preclusive Effects of LPLA and Redhibition (R. Doc. 163)

       Philips argues that all of the claims raised in Plaintiffs’ first amended complaint, except

for the breach-of contract claim related to the computer software and hardware and bad faith

breach-of-contract claim, are subsumed by the LPLA or redhibition, and thus, prescribed.103 As

explained above, there remain disputed issues of material fact pertinent to determining whether

Plaintiffs’ claims are encompassed by the LPLA – specifically, what caused the damage to the

MRI equipment and whether the parties entered into a service contract that was separate and

apart from the initial sale. Further, there remain disputed issues of material fact that preclude

summary judgment on Plaintiffs’ redhibition claim – specifically, when Plaintiffs discovered that

Philips’ repair did not fix the alleged defect.




       100
           R. Doc. 196-3 at 1-2.
       101
           See R. Doc. 196-4.
       102
           R. Doc. 206 at 3.
       103
           R. Doc. 163.

                                                  19
       As to the bad faith breach-of-contract claim, Philips argues that there is no evidence of its

acting in bad faith.104 However, Plaintiffs point to evidence of alleged misrepresentations made

by Philips’ employees as to the price, the exact package Plaintiffs purchased, quote revisions,

and the movement of the MRI equipment, that Plaintiffs contend demonstrates Philips’ bad faith

breach of the contract.105 As discussed above, there are numerous disputed issues of material

fact regarding the terms and scope of the parties’ contract or contracts, and these issues must be

resolved before it can be determined whether Philips breached any contract(s) in bad faith.

       For these reasons, Philips’ motion for summary judgment on the preclusive effects of the

LPLA and redhibition is DENIED.

       b. Philips’ Motion to Strike Plaintiffs’ Jury Demand (R. Doc. 141)

       Philips moves to strike Plaintiffs’ jury demand, arguing that Plaintiffs contractually

waived the right to a jury trial. Philips contends that, by accepting the MRI equipment, Plaintiffs

assented to Philips’ standard “Terms and Conditions of Sale,” which include the following

provision:

       EACH PARTY, KNOWINGLY AND AFTER CONSULTATION WITH
       COUNSEL, FOR ITSELF, ITS SUCCESSORS AND ASSIGNS, WAIVES ALL
       RIGHT TO TRIAL BY JURY OF ANY CLAIM ARISING WITH RESPECT TO
       THIS AGREEMENT OR ANY MATTER RELATED IN ANY WAY
       THERETO.106
       The Seventh Amendment to the Constitution of the United States preserves the right to a

jury trial in civil suits. U.S. Const. amend. VII; see also Fed. R. Civ. P. 38(a) (“The right of trial

by jury as declared by the Seventh Amendment to the Constitution – or as provided by a federal

statute – is preserved to the parties involved.”). However, the right to a jury trial can be waived

by prior written agreement of the parties. K.M.C. Co., Inc. v. Irving Trust Co., 757 F.2d 752, 755


       104
           Id.
       105
           R. Doc. 195 at 8-9.
       106
           R. Doc. 141-1 at 2-3.

                                                 20
(6th Cir. 1985). A written agreement waiving the right to a jury trial is enforceable if the waiver

was made knowingly, voluntarily, and intelligently. Jennings v. McCormick, 154 F.3d 542, 545

(5th Cir. 1998). Courts consider the following factors to determine whether a waiver of a jury

trial has been made knowingly and voluntarily: “(1) whether the terms of the contract were

negotiable, (2) the conspicuousness of the jury waiver provision, (3) the relative bargaining

power of the parties, (4) whether [the waiving party] was represented by counsel, and (5) [the

waiving party's] business acumen.” Evans v. Union Bank of Switzerland, 2003 WL 21277125, at

*2 (E.D. La. May 30, 2003) (quoting Pellerin Constr., Inc. v. Witco Corp., 2001 WL 258056, at

*1 (E.D. La. Mar. 14, 2001)). As noted by the Fifth Circuit, “[t]he right of jury trial is

fundamental, [and] courts [must] indulge every reasonable presumption against waiver.”

Jennings, 154 F.3d at 545.

        As discussed above, Philips’ standard “Terms and Conditions of Sale” were attached to

both Revision 10 and Revision 12, which Dr. Shamsnia received on Plaintiffs’ behalf.107

However, Plaintiffs contend that Dr. Shamsnia never agreed to the terms and conditions, that

Revision 10 merely reflects the price and thing agreed upon, that Revision 12 was merely a

counteroffer, and that neither was a contract outlining the terms and conditions of sale.108

        Under Louisiana law, the formation of a valid contract requires: (1) capacity to contract;

(2) mutual consent; (3) a certain object; and (4) a lawful cause. La. Civ. Code arts. 1918, 1927,

1966, 1971 & 2029. A sales contract also requires the parties’ agreement on the thing and the

price. Id. art. 2439. A contract is formed by a meeting of the minds as expressed through offer

and acceptance. Id. art. 1927. To form a contract, an acceptance must conform to the offer;

otherwise it is a counteroffer. Id. art. 1943. A modification in the purported acceptance of an

        107
           R. Doc. 141-1 at 2-3.
        108
           R. Doc. 187 at 15. Interestingly, although Plaintiffs contend that they never agreed to Philips’ standard
“Terms and Conditions of Sale” that were part of the Revision 10 Dr. Shamsnia signed, Plaintiffs allege that
Revision 10 is the version of the contract to which they agreed in terms of the price and scope of what they thought
they were purchasing. See R. Doc. 47.

                                                        21
offer constitutes a new offer which must be accepted by the other party in order to create a

binding contract. Rodrigue v. Gebhardt, 416 So. 2d 160 (La. App. 1982).

        In this case, there are disputed issues of material fact regarding whether the parties

entered into a written contract that incorporates Philips’ standard “Terms and Conditions of

Sale,” which include the waiver of a jury trial. Plaintiffs contend that they did not agree to any

of the written terms and conditions of sale, and Philips cannot point to an undisputed writing that

establishes otherwise.    Thus, Philips has not demonstrated that Plaintiffs knowingly and

voluntarily waived their right to a jury trial. Whether Plaintiffs waived their right to a jury trial

is entirely dependent on whether the parties had a written contract and what the terms of any

such contract are. These are questions the fact-finder, i.e. the jury, must answer. However, if the

jury finds that either Revision 10 or Revision 12, which both include the jury waiver clause, is

the parties’ contract, then the Court will determine, in accordance with the five-factor test,

whether Plaintiffs’ jury waiver was made knowingly and voluntarily. If the Court finds that

Plaintiffs made the jury waiver knowingly and voluntarily, the remainder of the issues must be

tried in a bench trial.

        Therefore, for now, Philips’ motion to strike Plaintiffs’ jury demand is DENIED. The

trial of this matter will proceed in two phases. First, the jury will be asked to determine whether

the parties entered into a written contract concerning the purchase of the MRI equipment and

package, and if so, what the terms of that contract are. If the jury finds that Philips’ standard

“Terms and Conditions of Sale” were incorporated into a written contract that binds the parties,

the Court will determine if Plaintiffs knowingly and voluntarily waived the jury; and if they did,

the remainder of the issues will be tried in a bench trial. On the other hand, if the jury finds that

Philips’ standard “Terms and Conditions of Sale” were not incorporated into a binding written




                                                 22
contract or the Court finds that Plaintiffs’ jury waiver was not made knowingly and voluntarily,

then the remainder of the issues will be tried by the jury.

       c. Plaintiffs’ Appeal of the Magistrate Judge’s Decision (R. Doc. 180)

       Plaintiffs seek review of the Magistrate Judge’s denial of Plaintiffs’ motion for leave to

file a second amended complaint to assert claims for fraud, fraudulent inducement, fraud by

silence, and violations of LUTPA related to Dr. Shamsnia’s signing page 2 of Revision 12.

       Magistrate judges are empowered to “hear and determine” certain non-dispositive pretrial

motions, including a motion for leave to amend the complaint. 28 U.S.C. § 636(b)(1)(A); see

also PYCA Indus., Inc. v. Harrison Co. Waste Water Mgmt. Dist., 81 F.3d 1412, 1421 n.11 (5th

Cir. 1996). If a party is dissatisfied with a magistrate judge's ruling, it may appeal to the district

court. Fed. R. Civ. P. 72(a). When a timely objection is raised, the district court will “modify or

set aside any part of the order that is clearly erroneous or is contrary to law.” Id.; see also 28

U.S.C. § 636(b)(1)(A). The court reviews the magistrate judge's “factual findings under a clearly

erroneous standard, while legal conclusions are reviewed de novo.” Moore v. Ford Motor Co.,

755 F.3d 802, 806 (5th Cir. 2014) (internal citation omitted). A factual “finding is ‘clearly

erroneous’ when although there is evidence to support it, the reviewing court on the entire

evidence is left with the definite and firm conviction that a mistake has been committed.” United

States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948).

       Courts are to “freely give leave [to amend] when justice so requires.” Fed. R. Civ. P.

15(a). The Supreme Court has held that “[i]f the underlying facts or circumstances relied upon

by a plaintiff may be a proper subject of relief, he ought to be afforded an opportunity to test his

claim on the merits.” Foman v. Davis, 371 U.S. 178, 182 (1962). However, leave to amend is

not automatic. Halbert v. City of Sherman, 33 F.3d 526, 529 (5th Cir. 1994). Courts consider

multiple factors, including “undue delay, bad faith or dilatory motive on the part of the movant,



                                                 23
repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the

opposing party by virtue of allowance of the amendment, [and] futility of amendment.” Foman,

371 U.S. at 182. An amendment is futile if it would be dismissed under a Rule 12(b)(6) motion.

Marucci Sports, LLC v. Nat'l Collegiate Athletic Ass'n, 751 F.3d 368, 378 (5th Cir. 2014).

        The Magistrate Judge correctly found that amendment would be futile because Plaintiffs’

proposed amended complaint does not add new theories of recovery under which Plaintiffs could

recover. The fraud-based allegations of the proposed second amended complaint revolve around

Philips’ presentation of Revision 12 to Dr. Shamsnia and his signing that document.109 Plaintiffs

allege that Philips never explained to Dr. Shamsnia how Revision 12 differed from Revision

10.110 However, Plaintiffs do not allege that Dr. Shamsnia was not given a complete copy of

Revision 12.111 Indeed, Plaintiffs’ counsel admitted to the Magistrate Judge at oral argument on

the motion for leave to amend that Dr. Shamsnia had copies of both Revision 10 and Revision 12

at the time he signed page 2 of Revision 12.112 The Magistrate Judge correctly concluded that

Dr. Shamsnia, a highly educated person, could have read Revision 12 and compared it to

Revision 10 to ascertain the differences; thus, Philips did not attempt to conceal information

from Dr. Shamsnia as would constitute fraud or violations of LUTPA.113                         Therefore, the

Magistrate Judge’s order denying Plaintiffs’ motion for leave to file a second amended complaint

is neither clearly erroneous nor contrary to law and, consequently, is AFFIRMED.

III.    CONCLUSION

        Accordingly, IT IS ORDERED that Philips’ motion for partial summary judgment

regarding prescription of Plaintiffs’ LPLA claim, R. Doc. 139, is DENIED;


        109
           See R. Doc. 180-2.
        110
           Id. at 16-21.
       111
           See R. Doc. 180-2.
       112
            R. Doc. 200 at 33. The Court is not now making any determinations regarding the import of Dr.
Shamsnia’s signature on page 2 of Revision 12, which constitutes yet another factual dispute between the parties.
       113
           R. Doc. 156 at 7-8.

                                                       24
       IT IS FURTHER ORDERED that Philips’ motion for partial summary judgment

regarding prescription of Plaintiffs’ redhibition claims, R. Doc. 160, is DENIED;

       IT IS FURTHER ORDERED that Philips’ motion for partial summary judgment

regarding the preclusive effects of the application of the LPLA and Louisiana redhibition law, R.

Doc. 163, is DENIED;

       IT IS FURTHER ORDERED that Philips’ motion to strike Plaintiffs’ jury demand, R.

Doc. 141, is DENIED; and

       IT IS FURTHER ORDERED that the Magistrate Judge’s order denying Plaintiffs’

motion for leave to file a second amended complaint, R. Doc. 156, is AFFIRMED.


       New Orleans, Louisiana, this 7th day of November 2018.




                                                    ________________________________
                                                    BARRY W. ASHE
                                                    UNITED STATES DISTRICT JUDGE




                                               25
